[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-13817            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           MAY 18, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 1:11-cr-00084-JOF-ECS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                             versus

ITOHAN OTABOR,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                                           No. 11-13863
                                       Non-Argument Calendar
                                     ________________________

                           D.C. Docket No. 1:11-cr-00084-JOF-ECS-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                             versus

JOHNSON OTABOR,
                                                           Defendant-Appellant.
                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (May 18, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Johnson Otabor (Johnson) and his wife Itohan

Otabor (Itohan) appeal their sentences after pleading guilty to conspiracy to import

into the United States at least one kilogram of heroin in violation of

21 U.S.C. § 963, conspiracy to possess with the intent to distribute at least one

kilogram of heroin in violation of 21 U.S.C. § 846, importation into the United

States of at least one kilogram of heroin in violation of 21 U.S.C. § 952, and

possession with the intent to distribute at least one kilogram of heroin in violation

of 21 U.S.C. § 841. On appeal both Johnson and Itohan argue that the district

court erred by not granting them a minor-role reduction under U.S.S.G. § 3B1.2.

Itohan also questions the reasonableness of her sentence issued the lower end of

the Guideline range. After review, we affirm the district court.

                                          I.


                                          2
      The Otabors are Nigerian nationals who, after falling into financial trouble,

agreed to import heroin for a Mrs. Pat and Mr. Small. Before fully agreeing to the

scheme, Itohan did a test run from Nigeria to Atlanta after swallowing pellets of

cola beans. Following the test run, the Otabors attempted to back out of the plan,

but Mrs. Pat and Mr. Small threatened them. Thereafter, the Otabors agreed to

smuggle the heroin in exchange for $1,500.00 for every 100 grams they

successfully transported into the United States. If the Otabors had been

successful, then they would have received about $28,500.00 for importing the

heroin.

      During their initial run, Customs and Border Protection (CBP) stopped

Johnson and Itohan, along with their two-year old daughter, in Atlanta, Georgia.

Both quickly admitted to swallowing pellets of heroin, and CBP Officers found

1.9163 kilograms of heroin between Johnson and Itohan. Itohan imported 675.3

net grams of fifty-one percent pure heroin, and Johnson imported 1,241 net grams

of fifty-four percent pure heroin. Initially the Officers only found 103 pellets that

Johnson swallowed, even though Johnson insisted that he had swallowed 104

pellets. A few weeks later Johnson passed the last pellet while in custody and

immediately turned it over to authorities.

      At sentencing the Otabors both received sentences below the statutory

                                             3
minimum because they qualified for the safety-valve provision under

U.S.S.G. § 2D1.1(b)(11), and their sentences were further decreased by three

levels because they accepted responsibility for their conduct. With a criminal

history category of I, their recommended Guideline range was seventy to eighty-

seven months. The district court denied their request for a minor-role reduction

and sentenced Itohan to seventy months and Johnson to sixty months.

                                          II.

      We review the district court’s determination of whether a defendant

qualifies for a minor-role adjustment under the Guidelines for clear error. United

States v. Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The

defendant bears the burden of proving by a preponderance of the evidence that his

role was minor. Id. at 939.

      There are two general principles that inform a district court’s determination

of whether a defendant qualifies for a minor-role adjustment: “first, the

defendant’s role in the relevant conduct for which she has been held accountable

at sentencing, and second, her role as compared to that of other participants in her

relevant conduct.” Id. at 940. In considering the first principle, if “the relevant

conduct attributed to a defendant is identical to her actual conduct, she cannot

prove that she is entitled to a minor role adjustment simply by pointing to some

                                          4
broader criminal scheme in which she was a minor participant but for which she

was not held accountable.” Id. at 941. Furthermore, if the drug courier’s conduct

is “limited to her own act of importation, a district court may legitimately conclude

that the courier played an important or essential role in the importation of those

drugs.” Id. at 942–43. Finally, the sentencing court typically takes into

consideration a number of factors in drug courier cases to decide what role a

defendant played, including “amount of drugs, fair market value of drugs, amount

of money to be paid to the courier, equity interest in the drugs, role in planning the

criminal scheme, and role in the distribution.” Id. at 945.

      Here, the district court did not clearly err in finding that the Otabors were

indispensable to the drug-importation scheme. Although they may have been cogs

in a larger drug scheme, the Otabors were not minor participants in the crimes

actually attributed to them. Furthermore, the district court did not err in finding

that the Otabors smuggled a large amount of heroin into the United States, the

market value of the heroin would be high because of its high purity level, and the

Otabors would be paid a large amount for the importation ($28,500). Therefore,

we affirm the district court’s decision to not apply the minor-role reduction to the

Otabors’ sentences. Furthermore, the small difference between the amount carried

by Itohan and Johnson does not warrant a minor-role reduction for Itohan.

                                          5
                                         III.

      Itohan also appeals the reasonableness of her sentence. We review the

reasonableness of a sentence under the abuse-of-discretion standard. Gall v.

United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We first ask if a

sentence is procedurally reasonable by looking at whether the district court

properly calculated the Guideline range, treated the Guidelines as advisory,

considered the § 3553(a) factors, and adequately explained the chosen sentence.

Id. at 51, 128 S. Ct. at 597. After determining that a sentence is procedurally

reasonable, we then examine whether the sentence is substantively reasonable. Id.

Although we do not assume a sentence within the Guidelines range is reasonable,

we expect it to be so. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      Here, the district court correctly calculated the Guidelines range, treated that

Guidelines as advisory, and considered the § 3553(a) factors. Itohan’s sentence

was also substantively reasonable. The district court considered the fact that she

did a test run as a factor that favored a higher sentence than her husband. The

district court did not abuse its discretion when it sentenced Ithoan to a seventy

month sentence, at the low end of the Guideline range.

      Upon review of the record and the parties briefs, we affirm the district court.

      AFFIRMED.

                                          6